DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on July 11, 2017. 
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Status of Claims
This action is in reply to the communication filed on July 19, 2021.
Applicant's election with traverse of Group I (Claims 1 - 4) in the reply filed on July 19, 2021, is acknowledged.  The traversal is on the ground that the two groups have overlapping technical featur.  This is not found persuasive because the restriction was not required based on the search b.
The requirement is still deemed proper and is therefore made FINAL.
Claims 1 – 4 are currently pending and have been examined. 

Information Disclosure Statement
The references provided in the Information Disclosure Statements filed on February 3, 2020, March 23, 2021, May 11, 2021, and August 30, 2021, have been considered. Signed copies of the corresponding 1449 forms have been included with this office action. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 3 and 4 recite a limitation wherein the crimping (%) of the band is calculated by Equation 1. In Equation 1, L0 is defined as a length of the band where a load of 250 g is applied to the band and L1 is a length of a band in a case where a load of 2500 g is applied. Initially, it is unclear how the load is applied to the band to necessarily result in the claimed length values. Additionally, it is unclear if the resulting crimping (%) calculated by the formula is the crimping percentage of the fiber, and whether the testing process is the method used to crimp the band. Finally it is unclear to what extent the fiber is crimped after the testing process is finalized. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakamura (WO2015152335, using US20170020749 as the official English language translation).
As per claim 1, Nakamura teaches:
A cellulose acetate band formed from cellulose acetate fibers ([0020]: “The present invention provides… a fiber sheet derived from the hydrophilized cellulose acetate tow band.”)
A total denier thereof being set to a value in a range from 8,000 to 44,000 ([0015]: “The cellulose acetate tow band… has a total denier of 10,000 to 40,000”)
A content of titanium oxide therein being set to a value in a range from 0 wt% to 0.01 wt% (As there is no titanium oxide in the composition or process taught by Nakamura, it would naturally follow that the titanium oxide content in in the band is 0%.) 
A content of a lubricant in the band measured by a diethyl ether extraction method being set to a value in a range of greater than 5 mg but 65 mg or less per 1 m (Nakamura teaches the addition of a textile oil ([Abstract]), which is interpreted as reading on the claimed lubricant. Nakamura teaches that the textile oil is impregnated in the tow band in an amount of 0.2 to 2 weight percent relative to the cellulose acetate tow band ([Abstract]). In a representative example, a tow band with a total denier of 24,000 was produced ([0098]). Denier is the weight of a fiber per 9,000 meters, so the weight per meter can be calculated to be 24,000g / 9,000 m = 2.6667 g/m. 0.2 to 2% of that mass would be 5.3 – 53 mg per 1 meter, which is within the claimed range). 
Note that Examiner is of the opinion that the instantly claimed content of a lubricant is calculated via a process that was not available at the time of invention of the prior art, and, as such, the prior art could not possibly disclose the instantly claimed content of lubricant using the claimed diethyl ether extraction method. However, if the diethyl ether extraction method were conducted on all of the embodiments of the prior art, it would be discovered that the lubricant content of the prior art would anticipate that of Applicant’s invention. 
As per claim 2, Nakamura teaches:
Wherein a denier per filament thereof is set to a value in a range from 1.0 to 12.0 ([0019]: “In the hydrophilized cellulose acetate tow band, the crimped cellulose acetate tow band may have a filament denier of 1.0 to 7.0.”)
Claim Rejections - 35 USC § 102 / § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3 and 4 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Nakamura (WO2015152335, using US20170020749 as the official English language translation).As per claim 3, Nakamura teaches:
Wherein the denier per filament is set to a value in a range of 1.0 or greater but less than 5.0 ([0019]: “In the hydrophilized cellulose acetate tow band, the crimped cellulose acetate tow band may have a filament denier of 1.0 to 7.0.”)
The cellulose acetate fibers are crimped ([0022]: “The cellulose acetate tow band is crimped to give a crimped cellulose acetate tow band being crimped in a number of crimps of 30 to 60 per inch.”)
As per claim 4, Nakamura teaches:
Wherein the denier per filament is set to a value in a range from 5.0 to 9.0 ([0019]: “In the hydrophilized cellulose acetate tow band, the crimped cellulose acetate tow band may have a filament denier of 1.0 to 7.0.”)
The total denier is set to a value in a range from 15,000 to 20,000 ([0015]: “The cellulose acetate tow band… has a total denier of 10,000 to 40,000”)
The content of the lubricant in the band measured by the diethyl ether extraction method is set to a value in a range from 10 mg to 30 mg per 1 m (Nakamura teaches the addition of a textile oil ([Abstract]), which is interpreted as reading on the claimed lubricant. Nakamura teaches that the textile oil is impregnated in the tow band in an amount of 0.2 to 2 weight percent relative to the cellulose acetate tow band ([Abstract]). In a representative example, a tow band with a total denier of 24,000 was produced ([0098]). Denier is the weight of a fiber per 9,000 meters, so the weight per meter can be 
Note that Examiner is of the opinion that the instantly claimed content of a lubricant is calculated via a process that was not available at the time of invention of the prior art, and, as such, the prior art could not possibly disclose the instantly claimed content of lubricant using the claimed diethyl ether extraction method. However, if the diethyl ether extraction method were conducted on all of the embodiments of the prior art, it would be discovered that the lubricant content of the prior art would anticipate that of Applicant’s invention.
The cellulose acetate fibers are crimped ([0022]: “The cellulose acetate tow band is crimped to give a crimped cellulose acetate tow band being crimped and being crimped in a number of crimps of 30 to 60 per inch.”.”)
Regarding the claimed crimping (%) of the band in claims 3 and 4 as calculated by claimed Equation 1, in general, a limitation is inherent if it is the “natural result flowing from” the explicit disclosure of the prior art. Schering Corp. v. Geneva Pharms., Inc., 339 F.3d 1373, 1379 (Fed. Cir. 2003).  Therefore, although the prior art does not disclose the crimping (%) as claimed, the prior art reference teaches an invention which is a cellulose acetate tow with no titanium dioxide, and the claimed total denier and fiber denier, which is a substantially similar structure and chemical composition as the claimed invention. Additionally, the Examples of the claimed invention are taught to be crimped to 34.0 per inch, which is the same level of crimping taught by the prior art combination. Therefore, the invention of the prior art would appear to satisfy the claimed Equation.  Products of identical structure and composition cannot have mutually exclusive properties. The burden is on Applicant to prove otherwise.
Conclusion
All claims are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA N CHANDHOK whose telephone number is (571)272-5780.  The examiner can normally be reached on Monday through Friday from 6:30 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.N.C./Examiner, Art Unit 1789                                                                                                                                                                                                        
/PETER Y CHOI/Primary Examiner, Art Unit 1786